NO. 12-08-00372-CR

                          IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

BEVERLY PRESTIDGE,                                       §             APPEAL FROM THE 402ND
APPELLANT

V.                                                       §             JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                 §             WOOD COUNTY, TEXAS


                                       MEMORANDUM OPINION
                                                PER CURIAM
       Appellant has filed a motion to dismiss this appeal. The motion is signed by Appellant and
her counsel. No decision having been delivered by this court, the motion is granted, and the appeal
is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.
       Opinion delivered December 10, 2008.
       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                            (DO NOT PUBLISH)